Exhibit GRUBER & COMPANY, LLC 400 Lake Saint Louis Blvd. Lake Saint Louis, MO, United States Phone: (636) 561-5639 Consent of Independent Registered Public Accounting Firm We consent to the use of our report dated February 25, 2008, relating to the financial statements of Palomar Enterprises, Inc. (“Palomar") which include the statements of operations, stockholders' deficit and cash flows for the year ended December 31, 2007 appearing in the Annual Report on Form 10-KSB of Palomar as of December 31, 2007. /s/ Gruber& Company, LLC Lake St.
